EXHIBIT 10.1
STEELCASE INC.
RESTORATION RETIREMENT PLAN
Restated Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Article 1 Establishment and Purpose
    1  
 
       
1.1 History of the Plan
    1  
1.2 This Document
    1  
1.3 Purpose
    1  
1.4 Status of Plan Under ERISA
    1  
1.5 Compliance With Section 409A
    1  
 
       
Article 2 Definitions
    1  
 
       
Article 3 Administration of Plan
    8  
 
       
3.1 Administrative Committee
    8  
3.2 Responsibility; Indemnification
    8  
 
       
Article 4 Eligibility
    8  
 
       
4.1 Participation
    8  
4.2 Termination of Participation
    9  
 
       
Article 5 Vesting
    9  
 
       
5.1 Vesting Service
    9  
5.2 Vested Percentage
    9  
 
       
Article 6 Benefits
    9  
 
       
6.1 Amount and Form of Benefit
    9  
6.2 Payment of Pre-2005 Accounts
    10  
6.3 Payment of Post-2004 Account
    10  
6.4 Forfeiture of Benefits
    11  
 
       
Article 7 Change In Control
    12  
 
       
7.1 Vesting
    12  
7.2 Payment
    12  
 
       
Article 8 Amendment and Termination
    12  
 
       
8.1 Amendment
    12  
8.2 Termination
    12  
 
       
Article 9 General Provisions
    13  
 
       
9.1 No Right to Participate
    13  
9.2 No Employment Right
    13  
9.3 No Assignment or Transfer
    13  
9.4 Withholding and Payroll Taxes
    13  
9.5 Incompetent Payee
    13  
9.6 Governing Law
    13  

-i-



--------------------------------------------------------------------------------



 



              Page
9.7 Construction
    14  
9.8 Disputes
    14  
 
       
Signature
    14  

-ii-



--------------------------------------------------------------------------------



 



STEELCASE INC.
RESTORATION RETIREMENT PLAN
Article 1
Establishment and Purpose
          1.1 History of the Plan
          Steelcase Inc. (the “Company”) established the Steelcase Inc.
Restoration Retirement Plan (the “Plan”) as of March 1, 1998. The Plan has
periodically been amended.
          1.2 This Document
          By this document, the Company is amending and restating the Plan as of
January 1,2009.
          1.3 Purpose
          The Company desires to retain the services of a select group of
executives who contribute to the profitability and success of the Company. The
Company maintains the Plan to restore, to an extent, the retirement benefits
lost by executives due to the limits on the Compensation that may be considered
under qualified retirement plans by the Internal Revenue Code.
          1.4 Status of Plan Under ERISA
          The Plan is intended to be “unfunded” and maintained “primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees” for purposes of ERISA. Accordingly, the Plan is
not intended to be covered by Parts 2 through 4 of Subtitle B of Title I of
ERISA. The existence of any Trust Fund is not intended to change this
characterization of the Plan.
          1.5 Compliance with Section 409A
          To the extent the Plan provides deferred compensation under
Section 409A of the Internal Revenue Code, the Plan is intended to comply with
Section 409A. The Plan is intended to be interpreted consistent with the
requirements of Section 409 A of the Internal Revenue Code.
Article 2
Definitions
          The following terms shall have the definition stated, unless the
context requires a different meaning:

 



--------------------------------------------------------------------------------



 



          2.1 Account
          “Account” means the bookkeeping account set up by the Company to
record amounts contributed under Section 6.1.
          2.2 Administrative Committee
          “Administrative Committee” means the Chief Executive Officer, the
Chief Financial Officer, the Chief Administrative Officer and the Assistant
Secretary of the Company and/or any other individuals designated by the
Compensation Committee of the Company’s Board of Directors to administer this
Plan and any other plan designated by the Compensation Committee.
          2.3 Affiliate
          “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
of the General Rules and Regulations of the Exchange Act.
          2.4 Beneficial Owner or Beneficial Ownership
          “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in the Rule 13d-3 of the General Rules and Regulations of
the Exchange Act.
          2.5 Beneficiary
          “Beneficiary” means the individual, trust, or other entity designated
by the Participant to receive any amounts payable with respect to the
Participant under the Plan after the Participant’s death. A Participant may
designate or change a Beneficiary by filing a signed designation with the
Administrative Committee in a form approved by the Administrative Committee. A
Participant’s will is not effective for this purpose. If the Participant has not
designated a Beneficiary or none so designated survive, the Beneficiary will be
the Participant’s surviving Spouse, if any; otherwise the Participant’s
children, including those by adoption, dividing the distribution equally among
the Participant’s children, with the living issue of any deceased child taking
their parent’s share by right of representation; if none, the Participant’s
parents, in equal shares; if none, the Participant’s living brothers and sisters
in equal shares; if none the Participant’s estate, if under active
administration, and if not, the Participant’s heirs under the laws of Intestacy
of the State of Michigan. Notwithstanding the above, if the Participant
designates his or her Spouse as a Beneficiary, and the Participant later
divorces that Spouse, the Participant’s designation of his or her Spouse as
Beneficiary shall be null and void, and the portion of the Participant’s
benefits that would, but for this provision, be payable to the Participant’s
Spouse will be payable instead as designated in the Participant’s designation of
Beneficiary as if the Spouse had predeceased the Participant.

-2-



--------------------------------------------------------------------------------



 



          2.6 Board or Board of Directors
          “Board” or “Board of Directors” means the Board of Directors of the
Company.
          2.7 Change in Control
          “Change in Control” of the Company shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:
          (a) Any Person (other than any Initial Holder or Permitted
Transferee):
          (1) Is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (1) of paragraph (c) below; and
          (2) The combined voting power of the securities of the Company that
are Beneficially Owned by such Person exceeds the combined voting power of the
securities of the Company that are Beneficially Owned by all Initial Holders and
Permitted Transferees at the time of such acquisition by such Person or at any
time thereafter; or
          (b) The following individuals cease for any reason to constitute a
majority of the number of Directors then serving: individuals who, on the date
hereof, constitute the Board and any new Director (other than a Director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of Directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
or recommended by a vote of at least two-thirds (2/3) of the Directors then
still in office who either were Directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or
          (c) There is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with or involving any other
corporation, other than:
          (1) A merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereto), at least fifty-five
percent (55%) of the combined voting power of the securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation; or

-3-



--------------------------------------------------------------------------------



 



          (2) A merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no Person (other than an
Initial Holder or Permitted Transferee) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing thirty percent (30%) or more of
the combined voting power of the Company’s then outstanding securities; or
          (d) The shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least fifty-five
percent (55%) of the combined voting power of the voting securities of which are
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.
          However, in no event shall a Change in Control be deemed to have
occurred, with respect to a Participant, if the Participant is part of a
purchasing group which consummates the Change in Control transaction. A
Participant shall be deemed “part of a purchasing group” for purposes of the
preceding sentence if the Participant is an equity participant in the purchasing
company or group (except for: (i) passive ownership of less than three percent
(3%) of the stock of the purchasing company; or (ii) ownership of equity
participant in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
non-employee continuing Directors).
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership,
directly or indirectly, in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.
          2.8 Company
          “Company” means Steelcase Inc.
          2.9 Compensation
          “Compensation” has the same meaning given to it under the Steelcase
Inc. Retirement Plan, except that it is not limited as required by Internal
Revenue Code Section 401(a)(17).
          2.10 Determination Period
          “Determination Period” means the Calendar Year preceding the Calendar
Year during which an Employee has a Separation from Service.

-4-



--------------------------------------------------------------------------------



 



          2.11 Director
          “Director” means any individual who is a member of the Board.
          2.12 Eligible Compensation
          “Eligible Compensation” means a Participant’s Compensation in excess
of the limit described in Internal Revenue Code Section 40l(a)(17) during a
Fiscal Year, but not in excess of twice that limit.
          2.13 Employee
          “Employee” means any individual who is on the payroll of the Company
or a Related Employer and is considered to be a common-law employee of the
Company or a Related Employer. An individual who is treated by the Company or a
Related Employer as an independent contractor for tax purposes is not an
Employee.
          2.14 ERISA
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          2.15 Exchange Act
          “Exchange Act” means the Securities and Exchange Act of 1934, as
amended from time to time, or any successor act thereto.
          2.16 Initial Holder
          “Initial Holder” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.
          2.17 Key Employee
          “Key Employee” means any Employee who at any time during the
Determination Period was:
          (a) An officer of the Company or a Related Employer whose annual
Compensation from the Company and all Related Employer is more than $145,000 (as
adjusted under Section 416(i)(l) of the Internal Revenue Code for Plan Years
beginning after December 31, 2007);
          (b) A person having more than a 5% ownership interest in the Company
or a Related Employer; or
          (c) A person having more than a 1% ownership interest in the Company
or a Related Employer and whose annual Compensation from the Company and all
Related Employers is more than $150,000.

-5-



--------------------------------------------------------------------------------



 



          The determination of who is a Key Employee shall be made in accordance
with Sections 409A and 416(i)(l) of the Internal Revenue Code and the applicable
regulations and guidance.
          2.18 MIP
          “MIP” means the Steelcase Inc. Management Incentive Plan.
          2.19 Participant
          “Participant” means an Employee who is a member of the MIP for the
full Fiscal Year and whose Compensation is in excess of the compensation limit
specified in Internal Revenue Code Section 401 (a)(l7).
          2.20 Permitted Transferee
          “Permitted Transferee” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company and include a Permitted
Trustee solely in its capacity as a trustee of a Permitted Trust.
          2.21 Permitted Trust
          “Permitted Trust” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.
          2.22 Permitted Trustee
          “Permitted Trustee” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.
          2.23 Person
          “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof, except
that such term shall not include:
          (a) The Company or any of its subsidiaries;
          (b) A trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any of its Affiliates;
          (c) An underwriter temporarily holding securities pursuant to an
offering of such securities; or
          (d) A corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.

-6-



--------------------------------------------------------------------------------



 



          2.24 Plan Year
          “Plan Year” means the fiscal year of the Company, as in effect from
time to time, or such other 12-month period as the Compensation Committee of the
Board of Directors of the Company shall establish.
          2.25 Pre-2005 Account
          “Pre-2005 Account” means the vested amount that was credited to the
Participant’s Account on December 31, 2004, as adjusted for earnings or losses
under Section 6.1(b).
          2.26 Post-2004 Account
          “Post-2004 Account” means the amount credited to the Participant’s
Account minus the Participant’s Pre-2005 Account.
          2.27 Related Employer
          “Related Employer” means
          (a) Any member of a controlled group of corporations in which the
Company is a member, as defined in Section 414(b) of the Internal Revenue Code;
or
          (b) Any other trade or business under common control of or with the
Company, as defined in Section 414(c) of the Internal Revenue Code.
          2.28 Separation from Service
          “Separation from Service” means a “separation from service” under
Section 409A of the Internal Revenue Code. Generally, this occurs if the
Employee is reasonably anticipated to have a substantial permanent reduction in
the bona fide level of services provided to the Company and all Related
Employers (whether provided as an employee or an independent contractor). The
reduction shall be “substantial” only if the reduced bona fide level of services
is less than 20% of the average bona fide level of services provided by the
Employee to the Company and all Related Employers during the immediately
preceding 36 months (or the Participant’s entire period of service, if less than
36 months).

-7-



--------------------------------------------------------------------------------



 



          2.29 Spouse
          “Spouse” means the husband or wife to whom a Participant is married on
the date benefit payments are scheduled to begin to the Participant. The legal
existence of the spousal relationship shall be governed by the law of Michigan.
Article 3
Administration of Plan
          3.1 Administrative Committee
          The Plan shall be administered by the Administrative Committee. The
Administrative Committee shall have full discretionary authority in the
operation and administration of the Plan. The Administrative Committee shall act
by vote or consent of a majority of its members. To the extent necessary or
appropriate, the Administrative Committee will adopt rules, policies, and forms
for the administration, interpretation, and implementation of the Plan. All
decisions, determinations, and interpretations of the Plan by the Administrative
Committee shall be final and binding on all parties. The Administrative
Committee may delegate any of its responsibilities to others and may allocate
any of its responsibilities among its members.
          A member of the Administrative Committee shall not participate in and
shall not be counted as a member with respect to any action of the
Administrative Committee directly affecting only that member.
          3.2 Responsibility; Indemnification
          A member of the Administrative Committee shall not be personally
responsible or liable for any act or omission in connection with performance of
powers or duties or the exercise of discretion or judgment in the administration
and implementation of the Plan. The Company shall hold harmless and indemnify
each member of the Administrative Committee, and any other individual exercising
delegated authority or responsibility with respect to the Plan, from any and all
liabilities and costs arising from any act or omission related to the
performance of duties or the exercise of discretion and judgment with respect to
the Plan.
Article 4
Eligibility
          4.1 Participation
          Participation in the Plan is limited to Employees designated by the
Administrative Committee for participation in the MIP and whose Compensation
exceeds the limit in Internal Revenue Code Section 401(a)(17).

-8-



--------------------------------------------------------------------------------



 



          4.2 Termination of Participation
          Participation in the Plan shall terminate upon the earlier of the date
the Participant is not an Employee and has been paid the full amount due under
the Plan or the date of the Participant’s death. Active participation by any
Employee will cease if the Employee no longer meets the criteria for
participation in Section 4.1 above, and any Employee’s active participation may
be terminated by the Administrative Committee at any time. If an Employee’s
active participation terminates, subsequent employment by the Employee with the
Company or a Related Employer will continue to count for vesting purposes.
Article 5
Vesting
          5.1 Vesting Service
          A Participant’s years of vested service for purposes of determining
the vesting percentage under the Plan shall be equal to the “Years of Vested
Service” as determined and defined under the Steelcase Inc. Retirement Plan.
          5.2 Vested Percentage
          The Participant’s vested percentage shall be determined by the
following schedule:

      Years of Vested Service   Vested Percentage
Less than 2 years
      0%
2 years or more
  100%

Article 6
Benefits
          6.1 Amount and Form of Benefit
          (a) Principal Credits The Company shall credit to the Participant’s
Account for each Fiscal Year a percentage of the Participant’s Eligible
Compensation that is equal to the percentage of Compensation allocated to the
Participant’s account under the Steelcase Inc. Retirement Plan for that Fiscal
Year, taking into account only the Participant’s Compensation up to the Internal
Revenue Code Section 401(a)(17) limit. Contributions will be deemed to have been
credited as of the last day of each Fiscal Year, and will only be credited if
the Participant is still employed and still a member of the MIP on that last
day.
          (b) Investment Credits Each Participant’s Account shall be credited
with earnings or debited with losses at a rate equal to the Participant’s actual
rate of return on the assets credited to the Participant’s Account in the
Steelcase Inc. Retirement

-9-



--------------------------------------------------------------------------------



 



Plan. On and after the date of the Participant’s Separation from Service,
however, no earnings or losses will be credited.
          6.2 Payment of Pre-2005 Accounts
          (a) During Life The vested portion of the Participant’s Pre-2005
Account shall be paid or begin to be paid on or about the April 1 following the
end of the Fiscal Year in which the Participant has a Separation from Service. A
Participant may elect, subject to the approval of the Administrative Committee,
to have the payment made in either of the following ways or any combination
thereof:
          (1) In one lump sum, or
          (2) In annual installments over four years using the “declining
digits” method (i.e., the first payment is 1/4 of the vested portion of the
Pre-2005 Account balance, the second 1/3 of the remaining vested balance, the
third 1/2 of the remaining vested balance and the fourth the entire remaining
vested balance).
          The Participant’s election under this Section shall be filed in
writing with the Administrative Committee. The Participant’s initial election
shall be effective if filed with the Administrative Committee within 30 days of
the date the Administrative Committee provides notice of the election to the
Participant, but in any event prior to the date payment would otherwise be made.
Elections filed after that time, and any change in an election, shall be
effective only if the individual remains employed for the following 12-month
period.
          (b) Death In the event of the death of a Participant before payment of
all benefits due, the vested amount remaining in the Participant’s Pre-2005
Account will be paid to the Participant’s Beneficiary in a single lump sum or in
annual installments over a four year period, using the declining digits method,
provided the Participant so elected in accordance with subsection (a) above.
          (c) Cash Outs Notwithstanding anything in this Section 6.2 to the
contrary, the Administrative Committee may elect to distribute the entire vested
balance of the Participant’s Pre-2005 Account in a single lump sum payment to
the Participant or his or her Beneficiary if the vested balance of the
Participant’s Pre-2005 Account is less than $50,000, or in the event of the
Participant’s Total Disability or death.
          6.3 Payment of Post-2004 Account
          (a) During Life The vested portion of the Participant’s Post-2004
Account shall be paid or begin to be paid on the April 1 following the end of
the Fiscal Year in which the Participant has a Separation from Service. A
Participant may elect to have the payment made in either of the following ways
or any combination thereof:
          (1) In one lump sum, or

-10-



--------------------------------------------------------------------------------



 



          (2) In annual installments over four years using the “declining
digits” method (i.e., the first payment is 1/4 of the vested portion of the
Post-2004 Account balance, the second 1/3 of the remaining vested balance, the
third 1/2 of the remaining vested balance and the fourth the entire remaining
vested balance).
          The Participant’s election under this Section shall be filed in
writing with the Administrative Committee. The Participant’s election shall be
effective if filed with the Administrative Committee by the later of
December 31, 2008 or the last day of the Fiscal Year preceding the first Fiscal
Year for which an amount is credited to the Participant’s Account. If no timely
election is made by a Participant, payment shall be made in one lump sum
payment.
          (b) Death In the event of the death of a Participant before payment of
all benefits due, the vested amount remaining in the Participant’s Post-2004
Account will be paid to the Participant’s Beneficiary in a single lump sum or in
annual installments over a four year period, using the declining digits method,
provided the Participant so elected in accordance with subsection (a) above.
          (c) Key Employees Notwithstanding the preceding provisions of this
Section 6.3, no payment shall be made from a Key Employee’s Post-2004 Account
for at least six months after such Key Employee’s Separation from Service,
unless the Participant dies prior to the end of the six-month period.
          6.4 Forfeiture of Benefits
          The non-vested portion of the Participant’s Account shall be forfeited
upon the commencement of payments to the Participant or his or her Beneficiary
pursuant to Section 6.2. A Participant’s right to any portion of his or her
Account remaining under this Plan shall be forfeited upon occurrence of any of
the following events:
          (a) Termination for Cause Termination of the Participant’s employment
for cause, as determined in the sole discretion of the Administrative Committee.
          (b) Competition The Participant directly or indirectly engages in
competition with the Company or any Related Employer at any time during
employment with the Company or a Related Employer, or during the three-year
period following termination of employment with the Company or a Related
Employer, without prior approval of the Administrative Committee. A Plan
Participant engages in competition if that person participates directly or
indirectly in the manufacturing, design or distribution of any products of the
same type as those of the Company or a Related Employer, including, but not
limited to, office furniture, office systems or architectural products, or the
providing of any related services, for or on behalf of any person or entity
other than the Company or a Related Employer and their authorized dealers, at
any location within or without the United States of America. It is intended that
this definition shall be enforced to the fullest extent permitted by law. If any
part of this definition shall be construed to be invalid or unenforceable, in
whole or in part, then such definition shall be

-11-



--------------------------------------------------------------------------------



 



construed in a manner so as to permit its enforceability to the fullest extent
permitted by law.
Article 7
Change In Control
          7.1 Vesting
          A Participant shall be 100% vested upon a Change in Control.
          7.2 Payment
          Upon a Change in Control, amounts credited to the Participant’s
Account shall be paid in a single lump sum as soon as reasonably practicable,
but in no event later than 60 days following the date of the Change in Control;
provided, however, that Participants’ Accounts that are in payment status under
Section 6.2 or 6.3 of the Plan shall continue to be paid in annual installments
in accordance with Section 6.2 or 6.3 of the Plan.
Article 8
Amendment and Termination
          8.1 Amendment
          This Plan may be amended in any manner at any time by the Board of
Directors of the Company. No amendment may, however, decrease or eliminate the
Account of a Participant as of the date of the amendment.
          8.2 Termination
          The Plan may be terminated at any time by the Board of Directors of
the Company. Upon termination of the Plan, the Board shall specify the extent to
which the Pre-2005 Accounts of Participants employed by the Company or a Related
Employer shall be preserved or terminated. Upon termination of the Plan, all
benefits of previously retired and deceased Participants that are being paid or
are payable at a future date and all Post-2004 Accounts shall continue to be
paid in accordance with the terms of the Plan in effect at the time of
termination. However, the Board of Directors may pay the Accounts of previously
retired and deceased Participants and all Post-2004 Accounts to Participants
immediately after the Plan is terminated if the payment is permitted by Internal
Revenue Code Section 409 A.

-12-



--------------------------------------------------------------------------------



 



Article 9
General Provisions
          9.1 No Right to Participate
          Nothing in this Plan shall be deemed or interpreted to provide a
Participant or any non-participating Employee with any contractual right to
participate in or receive benefits of the Plan. The right to participate and the
duration of active participation shall be determined in the sole discretion of
the Administrative Committee.
          9.2 No Employment Right
          Participation in this Plan shall not be construed as constituting a
commitment, guarantee, agreement, or understanding of any kind that the Company
or a Related Employer or any subdivision of the Company or a Related Employer
will continue to employ any individual, and this Plan shall not be construed or
applied as any type of employment contract or obligation. Nothing herein shall
abridge or diminish the rights of the Company or a Related Employer or any
employing subdivision of the Company or a Related Employer to determine the
terms and conditions of employment of any Participant or other Employee or to
terminate the employment of any Participant or other Employee with or without
cause at any time.
          9.3 No Assignment or Transfer
          Neither a Participant nor any Beneficiary or other representative of a
Participant shall have any right to assign, transfer, attach, or hypothecate any
amount or credit, potential payment, or right to future payments or any other
benefit provided under this Plan. Payment of any amount due or to become due
under this Plan shall not be subject to the claims of creditors of the
Participant or to execution by attachment or garnishment or any other legal or
equitable proceeding or process.
          9.4 Withholding and Payroll Taxes
          The Company shall deduct from any payment made under this Plan all
amounts required by federal, state, and local tax laws to be withheld and shall
subject any payments made under the Plan to all applicable payroll taxes and
assessments.
          9.5 Incompetent Payee
          If the Administrative Committee determines that a person entitled to a
payment hereunder is incompetent, it may cause benefits to be paid to another
person or entity for the use or benefit of the Participant or the Participant’s
Beneficiary at the time or times otherwise payable hereunder, in total discharge
of the Plan’s obligations to the Participant or Beneficiary.
          9.6 Governing Law
          The provisions of the Plan shall be construed and governed under the
laws of the State of Michigan, except to the extent preempted by ERISA or other
federal laws.

-13-



--------------------------------------------------------------------------------



 



          9.7 Construction
          The singular includes the plural, and the plural includes the
singular, and terms connoting gender include both the masculine and feminine,
unless the context clearly indicates the contrary. Capitalized terms, except
those at the beginning of a sentence or part of a heading, have the meaning
defined in the Plan.
          9.8 Disputes
          In the event of any dispute under this Plan, the Administrative
Committee will afford the individual affected with a right to a review that
complies with the claim review procedures of ERISA. The Administrative Committee
has the full discretionary authority to consider and resolve any and all
questions regarding the Plan and the Administrative Committee’s decision is
intended to be binding on all provided the Administrative Committee members act
in good faith and do not engage in intentional wrongdoing.
Signature
          The Company has signed the amended and restated Steelcase Inc.
Restoration Retirement Plan this 3rd day of October, 2008.

                  STEELCASE INC.
 
                By:   /s/ Nancy W. Hickey          
 
      Its:   Sr. VP, CAO
 
           

-14-